Exhibit 10.49 (English Translation) Contract No. 21MWp Distributed Power Station Project of LDK Factory in Distributed PV Power Generation Demonstration Park of Xinyu of Jiangxi EPC General Contract Owner: Xinyu Zhongzhi Guoxiang New Energy Electric Power Investment Development Co., Ltd. General Contractor: Xinyu Xinwei New Energy Co., Ltd. Place of Contract Signing: Xinyu, Jiangxi Date of Contract Signing: July 17, 2014 This contract is signed between Xinyu Zhongzhi Guoxiang New Energy Electric Power Investment Development Co., Ltd. (hereinafter referred to as “Owner”) and Xinyu Xinwei New Energy Co., Ltd. (hereinafter referred to “General Contractor”) on July 17, 2014 in Xinyu, Jiangxi. Whereas Owner plans to build 21MWp photovoltaic grid-connected power generation project, in accordance with Contract Law of the People’s Republic of China , Building Law of the People’s Republic of China and other relevant laws and administrative regulations, in the principles of equality, voluntariness, fairness and integrity, both parties enter into the contract upon negotiation in terms of the building engineering construction project (also called “the project” below). 1. The contract includes the following documents: (1) Contract agreement; (2) Special contract terms; (3) General contract terms; (4) Technical standard and requirement; (5) Drawing (if any); (6) Bill of quantities; (7) Other contract documents. 2. The above documents shall supplement and explain for each other. In case of any ambiguity or inconsistence, it shall be subject to that listed in front. For those with the same order, it shall be subject to that with the latest time. In case of contradiction between initial review comments, acceptance inspection opinions of functional departments of project location and the technical agreement, the former shall prevail. In the same text, in case of inconsistence of standards, the higher one shall prevail. 3. Contract Price: Total contract price is RMB (in words) one hundred and sixty-eight million yuan only (
